—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (DeLury, J.), rendered November 27, 1996, convicting her of robbery in the first degree (four counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that she was prejudiced by the court’s refusal to sever the four robbery counts of the indictment because the crimes were similar to each other is unpreserved for appellate review. In any event, the overwhelming evidence of each crime was “ ‘separately presented, uncomplicated, and easily segregable in the jury’s mind’ ” (People v Nelson, 133 AD2d 470, 471), as it arose from four distinct factual scenarios, each involving eyewitness testimony of separate complainants who identified the defendant as the perpetrator (see, People v Martin, 141 AD2d 854). Pizzuto, J. P., Joy, Gold-stein and Luciano, JJ., concur.